AO 467 (Rev. 01/09; CAND version 03/19) Order Requiring a Defendant to Appear in the District Where Charges are Pending and Transferring Bail



                                                                                                                                        FILED
                                                                                                                                          Jun 24 2021
                                                UNITED STATES DISTRICT COURT
                                                                                                                                     SUSANY. SOONG
                                                                                                                                CLERK, U.S. DISTRICT COURT
                                             NORTHERN DISTRICT OF CALIFORNIA                                                 NORTHERN DISTRICT OF CALIFORNIA
                                                                                                                                         OAKLAND


           United States of America                                             Case No. 5:21-mj-70930-MAG-1 (DMR)
                      v.
                                                                                Charging District: Southern District of
           ANDREW DIANGELO,                                                     California, San Diego
                                Defendants.                                     Charging District’s Case No.:
                                                                                21cr1414-DMS-2




             ORDER REQUIRING A DEFENDANT TO APPEAR IN THE DISTRICT WHERE
                     CHARGES ARE PENDING AND TRANSFERRING BAIL


                  After a hearing in this court, the defendant is released from custody and ordered to appear
       in the district court where the charges are pending to answer those charges. The time and place
       to appear in that court are as follows:

         Place: United States District Court
         Edward J. Schwartz Federal Courthouse                           Courtroom No.: 2A
         221 West Broadway                                               Date and Time: June 28, 2021 at 2:00 p.m.
         San Diego, CA 92101


                  If the date or time to appear in that court has not yet been set, the defendant must appear
       when notified to do so.

                  The clerk is ordered to transfer any bail deposited and interest earned thereon in the
       registry of this court, plus earned interest, to the clerk of the court where the charges are pending.


       Dated: June 24, 2021

                                                                           ______________________________________
                                                                           Donna M. Ryu
                                                                           United States District Judge




       Transfer_No-Custody_CR_AO 467_CSA
       rev. 3-19
